Citation Nr: 0722795	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a rating in excess of a 20 percent 
disability rating for instability of the left knee.

2. Entitlement to a rating in excess of a 10 percent 
disability rating for degenerative joint disease of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel




INTRODUCTION

The veteran had active service from November 1989 to June 
1990, and thereafter served in the Army National Guard until 
January 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia, which increased the veteran's service-connected 
synovitus of the left knee to a 20 percent disability rating 
effective February 10, 2003. 

In March 2004 (during the pendency of the appeal), the RO 
granted an effective date of September 1, 2002, for this 20 
percent evaluation.  In January 2007, the RO established 
separate evaluations for the service-connected left knee 
disability, effective from April 13, 2005, essentially 
characterizing one as instability of the knee and one as 
degenerative joint disease of the knee (both the residuals of 
a left knee injury).  As such, the issues are as 
characterized above.  

The Board points out that in the January 2007 decision the RO 
also, inexplicably, seems to have reinstated February 10, 
2003, as the effective date for the 20 percent evaluation.  
It does not appear that this had any retroactive effect on 
the veteran's receipt of compensation, but the Board wanted 
to point this out to the RO for corrective action. 



FINDING OF FACT

The veteran's left knee disability manifested by moderate 
instability, degenerative joint disease arthritis, and 
flexion to 90 degrees and extension to 10 degrees with pain.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 left 
knee instability (the residual of a knee injury) have not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for arthritis of the left knee (the residual of a 
left knee injury) have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board notes that regulations enacted under the Veterans' 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2006).  
The United States Court of Appeals for Veterans' Claims 
(Court) has held that this notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2006). 

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a left knee disability.  In 
this context, the Board notes that a substantially complete 
application was received in July 2002.  In November 2002 the 
veteran was notified that the VA would provide an examination 
and that any medical information she had should be sent to 
the VA.  The May 2003 rating decision informed the veteran of 
the information needed to obtain an increased rating.  While 
the veteran was not instructed to notify VA of any 
information or evidence she wished VA to retrieve for her, 
the evidence of record indicates she in fact requested the VA 
retrieve records pertaining to her claim.  The veteran has 
meaningfully participated in the process and has consistently 
responded with updated relevant information.  Therefore, the 
Board finds, it is non-prejudicial to the veteran to decide 
this claim.

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in May 2003 in 
conjunction with this claim for an increased disability 
rating.  The claims folder contains reports of private and VA 
post service treatment and examinations.  Additionally, the 
claims file contains the veteran's statements in support of 
her claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to each claim.  

For historical purposes, it is noted that in a May 1992 RO 
decision, service connection was established for the 
residuals of a left knee injury based on, among other things, 
based on the review of the veteran's service medical records 
that indicated that she injured the knee in February and May 
1991.  A 10 percent evaluation was assigned based on the 
review of contemporaneous medical evidence.  The veteran 
currently asserts that her left knee disability is more 
disabling than evaluated.  

That said, it is pointed out that disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more nearly approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3. 

Currently, the veteran is assigned a 20 percent disability 
rating for instability of the left knee pursuant to 
Diagnostic Codes 5257-5258, and a separate 10 percent 
disability rating for degenerative joint disease of the left 
knee pursuant to Diagnostic Codes5010-5261.  The authority 
for providing separate ratings for instability and limitation 
of motion due to arthritis comes from an opinion of the 
General Counsel of the VA in which it was determined that 
separate ratings may be assigned under DC 5257 for 
instability and DC 5003 for arthritis. VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997). 

Under DC 5257, a 10 percent rating is provided for slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating for moderate recurrent subluxation or lateral 
instability; and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
DC 5257.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

The veteran suffers from a ligament deficiency in her left 
knee.  On May 2003 VA examination, the veteran's knee was 
found to be slightly abnormal according to the Drawer and 
McMurray tests.  By April 2005 private tests showed the 
veteran's knee to be abnormal and with slight to moderate 
instability.  The April 2005 examination by P.S., M.D. also 
revealed slight recurrent subluxation.  The evidence of 
record certainly indicates instability; however there is no 
evidence that the veteran's left knee is manifested by severe 
recurrent subluxation or severe lateral instability, as 
required for a 30 percent rating under DC 5257.  The Board 
thus finds that the preponderance of the evidence is against 
a disability rating in excess of 20 percent under DC 5257 for 
the veteran's disability due to post-operative synovitus of 
the left knee.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain 
is inapplicable to ratings under DC 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

With respect to the veteran's disability due to arthritis of 
the left knee, the RO rated this disability as 10 percent 
disabling pursuant to DC 5010.  This code provision provides 
that traumatic arthritis, substantiated by X-ray findings, is 
to be evaluated under DC 5003 for degenerative arthritis, 
which in turn provides that such disability will be rated on 
the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DCs 5003, 5010.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A non-compensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a non-compensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees. 

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a disability rating in excess of 10 percent for 
the veteran's arthritis of the left knee.  In this regard, 
the veteran's left knee demonstrated motion from zero degrees 
of extension to 110 degrees of flexion when examined in April 
2005.  The veteran indicated pain on extension at 10 degrees 
and on flexion at 90 degrees. 

These findings do meet the criteria for a 10 rating under DC 
5261 when taking into account the limited functioning due to 
pain (which limits extension to 10 degrees, as noted above).  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-08 (1995).  In reaching this decision, 
the Board also notes that separate ratings are not warranted 
under DC 5260 and DC 5261, since her left knee has flexion to 
90 degrees with pain which is still below a non-compensable 
level.  See VAOPGCPREC 9-2004 (September  17, 2004).  As 
such, a disability rating in excess of 10 percent is not 
warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 20 percent for the veteran's post-operative 
synovitus of the left knee, and against the claim for a 
disability rating in excess of 10 percent for degenerative 
joint disease of the left knee.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the- doubt doctrine; however, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b).

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

A disability rating in excess of 20 percent for left knee 
instability is denied. 

A disability rating in excess of 10 percent for degenerative 
joint disease of the left knee is denied. 



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


